DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

	Applicant’s election of the species of (i) hydrochloric acid, (ii) venetoclax (ABT-199), (iii) CART123, (iv) Myelodysplastic Syndrome (MDS), and (v) an elderly human, in the reply filed on 8/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 8-16, 18-20, and 25-27, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2022.
Claims 1-37 are pending.

Claims 1-4, 6-7, 17, 21-24, and 28-37 are under examination. 


Priority
This application is a continuation-in-part (CIP) of PCT/IB2018/000852, filed 7/9/2018, which claims priority from U.S. provisional 62530213, filed 7/9/2017, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS submitted 4/7/2020 and IDS submitted 8/21/2022 are acknowledged and have been considered. Signed copies are attached hereto.
Claim Objections
Claims 1, 4, and 36-37 are objected to because of the following informalities:  
	Claim 1, lines 1-2, recites "treating a cancer in a subject afflicted with the cancer in a subject afflicted with a cancer,".  Applicant is advised to amend the phrase to "treating a cancer in a subject afflicted with the cancer”.
	Claim 1, line 4, and claim 36, line 4, and claim 37, line 3, recite the phrase “represented by”. Applicant is advised to amend the phrase to “comprising”.
	Claim 4 recites “a salt of an organic or inorganic acid selected from … nicotinic acid or oxalic acid.” Applicant is advised to amend the claim to recite “a salt of an organic or inorganic acid selected from … nicotinic acid and oxalic acid.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7, 17, 21-24, 28, 32-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gengrinovitch (US 20110275590 A1, published 11/10/2011), Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), and Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016).
Gengrinovitch provides a compound having the general formula (I):

    PNG
    media_image1.png
    121
    473
    media_image1.png
    Greyscale
[0029].
	Gengrinovitch explicitly teaches an aspartic acid-Cytarabine conjugate embraced by instant formula (I) (page 19, claim 7). 

    PNG
    media_image2.png
    252
    257
    media_image2.png
    Greyscale

Gengrinovitch teaches that the conjugate(s) may be employed in the treatment of non-solid tumors including lymphoproliferative disorders including leukemias and lymphomas [0057]. Gengrinovitch provides a method of overcoming multi-drug resistance in neoplastic cells comprising contacting the neoplastic cells with an anti-proliferative compound selected from a compound having general formula (I) [0064].
Gengrinovitch teaches intravenous administration of the composition in paragraph 70, which also meets the limitation of a parenteral administration.
Gengrinovitch teaches administration of pharmaceutical compositions comprising compounds having general formula (1) and a pharmacologically acceptable excipient (paragraph 55).
Gengrinovitch teaches administration of pharmaceutical compositions comprising pharmaceutically acceptable salts of the compounds of general formula (I). A compound of this invention can possess a sufficiently basic functional group which can react with any of a number of inorganic and organic acids, to form a pharmaceutically acceptable salt (paragraph 125).
	Gengrinovitch does not teach administering a second pharmaceutical composition comprising a therapeutically effective amount of at least one additional anti-neoplastic agent, wherein the first and second pharmaceutical compositions are administered to the subject concurrently or sequentially, thereby reducing cancer cell proliferation in the subject.
	Gengrinovitch does not teach that the at least one anti-neoplastic agent is venetoclax.
	Gengrinovitch does not teach the anti-neoplastic agent is bound or attached to immune cells capable of inhibiting cancer cell growth, wherein the immune cells are chimeric antigen receptor T cells (CART)
	Gengrinovitch does not teach the CART is CART123.
	Gengrinovitch does not teach the hematological cancer is MDS.
	These deficiencies are made up for by Deng and Jilg.
	Deng teaches cytarabine-induced AML cell apoptosis was enhanced by CTL treatment. Bcl-2 expression was downregulated in AML cells following cytarabine and CTL treatment, indicating that the synergistic effect of this treatment on AML cell apoptosis is due to the downregulation of Bcl-2 (Abstract).
	Deng further teaches there are several limitations to CTLs treatment, including shortcomings in specificity and cytotoxic competence. The specific targeting of immunotherapy could improve these issues; for example, chimeric antigen receptor-modified T cell (CAR-T) treatment. CART-123 cells, which target the CD123 antigen on tumor cells, have achieved favorable results whereby CD123 CAR T cells exhibited antileukemic activity in vivo against a xenogeneic model of AML and significantly prolonged the models' survival. CAR-T treatments are able to reduce tumor burden prior to the application of alternative intensive strategies, including HSCT (Discussion)).
Jilg teaches the apoptotic resistance observed in high-risk MDS/sAML cells can be overcome by the ABT-199 (venetoclax) treatment and implies that BH3 mimetics might delay disease progression in higher-risk MDS or sAML patients (Abstract).
	It would be obvious to modify the method of treating AML with the cytarabine compound as taught by Gengrinovitch to further comprise CAR T Cell therapy with CART-123 cells as taught by Deng. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in light of Deng’s teachings that cytarabine-induced AML cell apoptosis was enhanced by CTL treatment, and further, chimeric antigen receptor-modified T cell (CAR-T) treatment with CART-123 cells may improve the issues of specificity and cytotoxic competence.
	It would be further obvious to modify the method above to further comprise administering Venetoclax, as taught by Jilg. One of ordinary skill in the arts would have been motivated to do so as Deng teaches a synergistic effect of cytarabine and CTL treatment on AML cell apoptosis is due to the downregulation of Bcl-2, and Jilg teaches Venetoclax is effective in treating AML and is a Bcl-2 inhibitor. One of ordinary skill in the arts would have had a reasonable expectation of success that the addition of a known Bcl-2 inhibitor effective in treating AML will also be a synergistic addition.
	It would be further obvious to modify the method above as taught by Gengrinovitch, Deng, and Jilg to treat MDS in light of the teaching that blockade of BCL-2 proteins efficiently induces apoptosis in progenitor cells of high-risk myelodysplastic syndromes patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, that treating MDS via a method of administering Bcl-2 inhibitors would be an effective treatment for MDS. Further, Gengrinovitch also teaches some activity against other hematological cancers
	In regards to claims 1-3, as administrations of the two compositions may only be done concomitantly or sequentially, the limitations regarding the sequence of administrations are met.
	In regards to claim 36, as the method of administration of administering a compound represented by the structure of formula (1) and a Bcl-2 inhibitor concurrently is taught by the prior art as discussed above, the limitation of “wherein the administering results in a reduction in side effects in the subject, wherein the side effects comprise at least one of mucositis, diarrhea, or alopecia, relative to side effects observed in subjects treated with cytarabine and the at least one additional anti-neoplastic agent or a second pharmaceutical composition comprising cytarabine and the at least one additional anti-neoplastic agent” would necessarily follow.
	
Claim(s) 1-4, 6-7, 17, 21-24, 28, 32-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gengrinovitch (US 20110275590 A1, published 11/10/2011), Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), and Fasinu (Fasinu et al. Biopharmaceuticals & Drug Disposition (2011), Vol. 32, pages 185-209).
	In regards to claims 1-3, 7, 17, 21-24, 28, 32-33, and 36-37, the teachings of Gengrinovitch, Deng and Jilg are discussed supra.
	Gengrinovitch, Deng and Jilg do not explicitly teach the pharmaceutically acceptable salt of the compound of formula (1) is a salt of hydrochloric acid.
	This deficiency is made up  for by Fasinu.
Fasinu teaches that drug dosage forms and formulation design can be modified to improve oral bioavailability of drugs (page 188). Conventional approaches to enhancing the solubility properties and oral bioavailability of hydrophobic drugs include the synthesis of molecular species such as salts to facilitate dissolution, e.g. addition of hydrochloride, sulphate or phosphate moieties.
In the absence of unexpected results, the formulation of an amino acid-cytarabine conjugate of Gengrinovitch into pharmaceutically acceptable thereof using a known, conventional organic or inorganic acid useful for cytarabine (e.g, HCl or acetic acid) by known process; and the administration of pharmaceutically acceptable salt of an amino acid-cytarabine conjugate of Gengrinovitch for the treatment of AML would have been prima facie obvious to one of ordinary skill in the art at the time of the instant filing. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 1-3, 7, 17, 21-24, 28, 32-35, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gengrinovitch (US 20110275590 A1, published 11/10/2011), Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), and Li (PLoS One. 2014 Oct 9;9(10):e110153., published 10/9/2014).
	In regards to claims 1-3, 7, 17, 21-24, 28, 32-33, and 36-37, the teachings of Gengrinovitch, Deng and Jilg are discussed supra.
	Gengrinovitch, Deng and Jilg do not explicitly teach the compound of formula (1) administered to the subject ranges from about 0.8 g/m2 to about 6 g/m2 of the subject's body surface area per day.
	This deficiency is made up for by Li.
	Li teaches High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment improved RFS in induction therapy while reducing the relapse rate in consolidation therapy, as compared with Standard-Dose Cytarabine (SDAC), especially for the favorable-risk group in patients under 60 years in age.  Data from the risk group stratified analysis demonstrated that HDAC significantly improved RFS in the favorable-risk group but no significant benefits in the intermediate
and poor-risk groups. Overall, treatment with HDAC regimen did show some advantages for some outcome endpoints, especially in certain risk groups (Discussion). 
	One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment as it improved RFS in induction therapy while reducing the relapse rate in consolidation therapy in patients younger than 60 years in the favorable risk groups.

Claim(s) 1-3, 7, 17, 21-24, 28-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gengrinovitch (US 20110275590 A1, published 11/10/2011), Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), and Heiblig (Mediterr J Hematol Infect Dis. 2016 Jan 1;8(1):e2016009. published 1/1/2016).
	In regards to claims 1-3, 7, 17, 21-24, 28, 32-33, and 36-37, the teachings of Gengrinovitch, Deng and Jilg are discussed supra.
	Gengrinovitch, Deng and Jilg do not explicitly teach the subject is an elderly human is 70 or more years of age.
	This deficiency is made up for by Heiblig.
	Heiblig teaches overall, despite a trend in favor of intensive chemotherapy and hypomethylating agents over LD-AraC (low dose cytarabine), no real significant advantage could be demonstrated in terms of OS over intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years. CR rates were higher with intensive chemotherapy or treatment by hypomethylating agents than with LD-AraC, but this did not translate into a significant benefit in terms of OS (Discussion).
	One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer LD-AraC in patients aged over 70 years as no real significant advantage could be demonstrated in terms of OS intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 17, 21-24, 28, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,104,698 B2 in view Deng (. Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), Li (PLoS One. 2014 Oct 9;9(10):e110153., published 10/9/2014), and Heiblig (Mediterr J Hematol Infect Dis. 2016 Jan 1;8(1):e2016009. published 1/1/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The U.S. patent claims a method of reducing cancer proliferation or treating a cancer in a subject afflicted with the cancer comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a compound represented by the structure of formula (1): 

    PNG
    media_image3.png
    244
    299
    media_image3.png
    Greyscale
, wherein the pharmaceutically acceptable salt is a salt of hydrochloric acid.
	The U.S. patent claims the pharmaceutical compound comprises a pharmaceutically acceptable excipient.
	The U.S. patent claims the cancer is and AML and MDS.
	The U.S patent claims the subject is human.
	The U.S. patent does not teach administering a second pharmaceutical composition comprising a therapeutically effective amount of at least one additional anti-neoplastic agent, wherein the first and second pharmaceutical compositions are administered to the subject concurrently or sequentially, thereby reducing cancer cell proliferation in the subject.
	The U.S. patent does not teach that the at least one anti-neoplastic agent is venetoclax.
	The U.S. patent does not teach the anti-neoplastic agent is bound or attached to immune cells capable of inhibiting cancer cell growth, wherein the immune cells are chimeric antigen receptor T cells (CART)
	The U.S. patent does not teach the CART is CART123.
	The U.S. patent does not explicitly teach the compound of formula (1) administered to the subject ranges from about 0.8 g/m2 to about 6 g/m2 of the subject's body surface area per day.
	The U.S. patent does not explicitly teach the subject is an elderly human is 70 or more years of age.
	These deficiencies are made up for by Heiblig, Li, Deng and Jilg.
	Deng teaches cytarabine-induced AML cell apoptosis was enhanced by CTL treatment. Bcl-2 expression was downregulated in AML cells following cytarabine and CTL treatment, indicating that the synergistic effect of this treatment on AML cell apoptosis is due to the downregulation of Bcl-2 (Abstract).
	Deng further teaches there are several limitations to CTLs treatment, including shortcomings in specificity and cytotoxic competence. The specific targeting of immunotherapy could improve these issues; for example, chimeric antigen receptor-modified T cell (CAR-T) treatment. CART-123 cells, which target the CD123 antigen on tumor cells, have achieved favorable results whereby CD123 CAR T cells exhibited antileukemic activity in vivo against a xenogeneic model of AML and significantly prolonged the models' survival. CAR-T treatments are able to reduce tumor burden prior to the application of alternative intensive strategies, including HSCT (Discussion)).
Jilg teaches the apoptotic resistance observed in high-risk MDS/sAML cells can be overcome by the ABT-199 (venetoclax) treatment and implies that BH3 mimetics might delay disease progression in higher-risk MDS or sAML patients (Abstract).
	Li teaches High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment improved RFS in induction therapy while reducing the relapse rate in consolidation therapy, as compared with Standard-Dose Cytarabine (SDAC), especially for the favorable-risk group in patients under 60 years in age.  Data from the risk group stratified analysis demonstrated that HDAC significantly improved RFS in the favorable-risk group but no significant benefits in the intermediate
and poor-risk groups. Overall, treatment with HDAC regimen did show some advantages for some outcome endpoints, especially in certain risk groups (Discussion). 
	Heiblig teaches overall, despite a trend in favor of intensive chemotherapy and hypomethylating agents over LD-AraC (low dose cytarabine), no real significant advantage could be demonstrated in terms of OS over intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years. CR rates were higher with intensive chemotherapy or treatment by hypomethylating agents than with LD-AraC, but this did not translate into a significant benefit in terms of OS (Discussion).
In the absence of unexpected results, the formulation of an amino acid-cytarabine conjugate of Gengrinovitch into pharmaceutically acceptable thereof using a known, conventional organic or inorganic acid useful for cytarabine (e.g, HCl or acetic acid) by known process; and the administration of pharmaceutically acceptable salt of an amino acid-cytarabine conjugate of Gengrinovitch for the treatment of AML would have been prima facie obvious to one of ordinary skill in the art at the time of the instant filing. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	It would be obvious to modify the method of treating AML with the cytarabine compound as taught by the U.S. patent to further comprise CAR T Cell therapy with CART-123 cells as taught by Deng. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in light of Deng’s teachings that cytarabine-induced AML cell apoptosis was enhanced by CTL treatment, and further, chimeric antigen receptor-modified T cell (CAR-T) treatment with CART-123 cells may improve the issues of specificity and cytotoxic competence.
	It would be further obvious to modify the method above to further comprise administering Venetoclax, as taught by Jilg. One of ordinary skill in the arts would have been motivated to do so as Deng teaches a synergistic effect of cytarabine and CTL treatment on AML cell apoptosis is due to the downregulation of Bcl-2, and Jilg teaches Venetoclax is effective in treating AML and is a Bcl-2 inhibitor. One of ordinary skill in the arts would have had a reasonable expectation of success that the addition of a known Bcl-2 inhibitor effective in treating AML will also be a synergistic addition.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to treat MDS in light of the teaching that blockade of BCL-2 proteins efficiently induces apoptosis in progenitor cells of high-risk myelodysplastic syndromes patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, that treating MDS via a method of administering Bcl-2 inhibitors would be an effective treatment for MDS. Further, Gengrinovitch also teaches some activity against other hematological cancers.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to administer the compound at a dosage of 2.0–3.0 g/m2, as taught by Li. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment as it improved RFS in induction therapy while reducing the relapse rate in consolidation therapy in patients younger than 60 years in the favorable risk groups.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to administer LD-AraC in patients aged over 70 years, as taught by Heiblig. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer LD-AraC in patients aged over 70 years as no real significant advantage could be demonstrated in terms of OS intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years.
	In regards to claims 1-3, as administrations of the two compositions may only be done concomitantly or sequentially, the limitations regarding the sequence of administrations are met.
	In regards to claim 36, as the method of administration of administering a compound represented by the structure of formula (1) and a Bcl-2 inhibitor concurrently is taught by the U.S. patent and prior art as discussed above, the limitation of “wherein the administering results in a reduction in side effects in the subject, wherein the side effects comprise at least one of mucositis, diarrhea, or alopecia, relative to side effects observed in subjects treated with cytarabine and the at least one additional anti-neoplastic agent or a second pharmaceutical composition comprising cytarabine and the at least one additional anti-neoplastic agent” would necessarily follow.

Claims 1-3, 7, 17, 21-24, 28, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,993,278 B2 in view Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), Li (PLoS One. 2014 Oct 9;9(10):e110153., published 10/9/2014), Fasinu (Fasinu et al. Biopharmaceuticals & Drug Disposition (2011), Vol. 32, pages 185-209), and Heiblig (Mediterr J Hematol Infect Dis. 2016 Jan 1;8(1):e2016009. published 1/1/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The U.S. patent claims a method of reducing cancer proliferation or treating a cancer in a subject afflicted with the cancer comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a compound represented by the structure of formula (1): 

    PNG
    media_image4.png
    177
    237
    media_image4.png
    Greyscale

	The U.S. patent claims the pharmaceutical compound comprises a pharmaceutically acceptable excipient.
	The U.S patent claims the pharmaceutical composition is for human administration.
	The U.S. patent does not teach administering a second pharmaceutical composition comprising a therapeutically effective amount of at least one additional anti-neoplastic agent, wherein the first and second pharmaceutical compositions are administered to the subject concurrently or sequentially, thereby reducing cancer cell proliferation in the subject.
	The U.S. patent does not explicitly teach the pharmaceutically acceptable salt of the compound of formula (1) is a salt of hydrochloric acid.
	The U.S. patent does not explicitly teach the compound of formula (1) administered to the subject ranges from about 0.8 g/m2 to about 6 g/m2 of the subject's body surface area per day.
	The U.S. patent does not explicitly teach the subject is an elderly human is 70 or more years of age.
	The U.S. patent does not teach treating AML or MDS.
	The U.S. patent does not teach that the at least one anti-neoplastic agent is venetoclax.
	The U.S. patent does not teach the anti-neoplastic agent is bound or attached to immune cells capable of inhibiting cancer cell growth, wherein the immune cells are chimeric antigen receptor T cells (CART)
	The U.S. patent does not teach the CART is CART123.
	These deficiencies are made up for by Heiblig, Li, Fasinu, Deng and Jilg.
	Deng teaches cytarabine-induced AML cell apoptosis was enhanced by CTL treatment. Bcl-2 expression was downregulated in AML cells following cytarabine and CTL treatment, indicating that the synergistic effect of this treatment on AML cell apoptosis is due to the downregulation of Bcl-2 (Abstract).
	Deng further teaches there are several limitations to CTLs treatment, including shortcomings in specificity and cytotoxic competence. The specific targeting of immunotherapy could improve these issues; for example, chimeric antigen receptor-modified T cell (CAR-T) treatment. CART-123 cells, which target the CD123 antigen on tumor cells, have achieved favorable results whereby CD123 CAR T cells exhibited antileukemic activity in vivo against a xenogeneic model of AML and significantly prolonged the models' survival. CAR-T treatments are able to reduce tumor burden prior to the application of alternative intensive strategies, including HSCT (Discussion)).
	Jilg teaches the apoptotic resistance observed in high-risk MDS/sAML cells can be overcome by the ABT-199 (venetoclax) treatment and implies that BH3 mimetics might delay disease progression in higher-risk MDS or sAML patients (Abstract).
Fasinu teaches that drug dosage forms and formulation design can be modified to improve oral bioavailability of drugs (page 188). Conventional approaches to enhancing the solubility properties and oral bioavailability of hydrophobic drugs include the synthesis of molecular species such as salts to facilitate dissolution, e.g. addition of hydrochloride, sulphate or phosphate moieties.
	Li teaches High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment improved RFS in induction therapy while reducing the relapse rate in consolidation therapy, as compared with Standard-Dose Cytarabine (SDAC), especially for the favorable-risk group in patients under 60 years in age.  Data from the risk group stratified analysis demonstrated that HDAC significantly improved RFS in the favorable-risk group but no significant benefits in the intermediate
and poor-risk groups. Overall, treatment with HDAC regimen did show some advantages for some outcome endpoints, especially in certain risk groups (Discussion). 
	Heiblig teaches overall, despite a trend in favor of intensive chemotherapy and hypomethylating agents over LD-AraC (low dose cytarabine), no real significant advantage could be demonstrated in terms of OS over intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years. CR rates were higher with intensive chemotherapy or treatment by hypomethylating agents than with LD-AraC, but this did not translate into a significant benefit in terms of OS (Discussion).
In the absence of unexpected results, the formulation of an amino acid-cytarabine conjugate of Gengrinovitch into pharmaceutically acceptable thereof using a known, conventional organic or inorganic acid useful for cytarabine (e.g, HCl or acetic acid) by known process; and the administration of pharmaceutically acceptable salt of an amino acid-cytarabine conjugate of Gengrinovitch for the treatment of AML would have been prima facie obvious to one of ordinary skill in the art at the time of the instant filing. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	It would be obvious to modify the method of treating cancer with the cytarabine compound as taught by the U.S. patent to further comprise treating AML with CAR T Cell therapy with CART-123 cells as taught by Deng. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in light of Deng’s teachings that cytarabine-induced AML cell apoptosis was enhanced by CTL treatment, and further, chimeric antigen receptor-modified T cell (CAR-T) treatment with CART-123 cells may improve the issues of specificity and cytotoxic competence.
	It would be further obvious to modify the method above to further comprise administering Venetoclax, as taught by Jilg. One of ordinary skill in the arts would have been motivated to do so as Deng teaches a synergistic effect of cytarabine and CTL treatment on AML cell apoptosis is due to the downregulation of Bcl-2, and Jilg teaches Venetoclax is effective in treating AML and is a Bcl-2 inhibitor. One of ordinary skill in the arts would have had a reasonable expectation of success that the addition of a known Bcl-2 inhibitor effective in treating AML will also be a synergistic addition.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to treat MDS in light of the teaching that blockade of BCL-2 proteins efficiently induces apoptosis in progenitor cells of high-risk myelodysplastic syndromes patients. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, that treating MDS via a method of administering Bcl-2 inhibitors would be an effective treatment for MDS. Further, Gengrinovitch also teaches some activity against other hematological cancers.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to administer the compound at a dosage of 2.0–3.0 g/m2, as taught by Li. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer High-Dose Cytarabine (HDAC) (2.0–3.0 g/m2) in Acute Myeloid Leukemia Treatment as it improved RFS in induction therapy while reducing the relapse rate in consolidation therapy in patients younger than 60 years in the favorable risk groups.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to administer LD-AraC in patients aged over 70 years, as taught by Heiblig. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer LD-AraC in patients aged over 70 years as no real significant advantage could be demonstrated in terms of OS intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years.

	In regards to claims 1-3, as administrations of the two compositions may only be done concomitantly or sequentially, the limitations regarding the sequence of administrations are met.
	In regards to claim 36, as the method of administration of administering a compound represented by the structure of formula (1) and a Bcl-2 inhibitor concurrently is taught by the U.S. patent and prior art as discussed above, the limitation of “wherein the administering results in a reduction in side effects in the subject, wherein the side effects comprise at least one of mucositis, diarrhea, or alopecia, relative to side effects observed in subjects treated with cytarabine and the at least one additional anti-neoplastic agent or a second pharmaceutical composition comprising cytarabine and the at least one additional anti-neoplastic agent” would necessarily follow.


Claims 1-4, 6-7, 17, 21-24, 28-30, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,058,701 B2 in view Deng (Exp Ther Med. 2017 Aug;14(2):1081-1085., published online 6/16/2017), Jilg (Leukemia. 2016 Jan;30(1):112-23., published January 2016), and Heiblig (Mediterr J Hematol Infect Dis. 2016 Jan 1;8(1):e2016009. published 1/1/2016). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The U.S. patent claims a method of reducing cancer proliferation or treating a cancer in a subject afflicted with the cancer comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a compound represented by the structure of formula (1): 

    PNG
    media_image4.png
    177
    237
    media_image4.png
    Greyscale

	The U.S. patent claims the pharmaceutical compound comprises a pharmaceutically acceptable excipient.
	The U.S. patent claims the pharmaceutical compound comprises a pharmaceutically acceptable salt wherein the salt is hydrochloric acid.
	The U.S. patent claims the compound is administered at a daily dose of at least 2.5 g/m², 3 g/m² of the subject's surface area.
	The U.S. patent claims a method of treating AML and MDS.
	The U.S patent claims parenteral and intravenous administration.
	The U.S patent claims treating elderly subjects.
	The U.S. patent does not teach administering a second pharmaceutical composition comprising a therapeutically effective amount of at least one additional anti-neoplastic agent, wherein the first and second pharmaceutical compositions are administered to the subject concurrently or sequentially, thereby reducing cancer cell proliferation in the subject.
	The U.S patent does not claim human subjects.
	The U.S. patent does not explicitly teach the subject is an elderly human is 70 or more years of age.
	The U.S. patent does not claim that the at least one anti-neoplastic agent is venetoclax.
	The U.S. patent does not claim the anti-neoplastic agent is bound or attached to immune cells capable of inhibiting cancer cell growth, wherein the immune cells are chimeric antigen receptor T cells (CART)
	The U.S. patent does not claim the CART is CART123.
	These deficiencies are made up for by Heiblig, Deng and Jilg.
	Deng teaches cytarabine-induced AML cell apoptosis was enhanced by CTL treatment. Bcl-2 expression was downregulated in AML cells following cytarabine and CTL treatment, indicating that the synergistic effect of this treatment on AML cell apoptosis is due to the downregulation of Bcl-2 (Abstract).
	Deng further teaches there are several limitations to CTLs treatment, including shortcomings in specificity and cytotoxic competence. The specific targeting of immunotherapy could improve these issues; for example, chimeric antigen receptor-modified T cell (CAR-T) treatment. CART-123 cells, which target the CD123 antigen on tumor cells, have achieved favorable results whereby CD123 CAR T cells exhibited antileukemic activity in vivo against a xenogeneic model of AML and significantly prolonged the models' survival. CAR-T treatments are able to reduce tumor burden prior to the application of alternative intensive strategies, including HSCT (Discussion)).
	Jilg teaches the apoptotic resistance observed in high-risk MDS/sAML cells can be overcome by the ABT-199 (venetoclax) treatment and implies that BH3 mimetics might delay disease progression in higher-risk MDS or sAML patients (Abstract).
	Heiblig teaches overall, despite a trend in favor of intensive chemotherapy and hypomethylating agents over LD-AraC (low dose cytarabine), no real significant advantage could be demonstrated in terms of OS over intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years. CR rates were higher with intensive chemotherapy or treatment by hypomethylating agents than with LD-AraC, but this did not translate into a significant benefit in terms of OS (Discussion).	It would be obvious to modify the method of treating cancer with the cytarabine compound as taught by the U.S. patent to further comprise CAR T Cell therapy with CART-123 cells as taught by Deng. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in light of Deng’s teachings that cytarabine-induced AML cell apoptosis was enhanced by CTL treatment, and further, chimeric antigen receptor-modified T cell (CAR-T) treatment with CART-123 cells may improve the issues of specificity and cytotoxic competence.
	It would be further obvious to modify the method above to further comprise administering Venetoclax to human subjects, as taught by Jilg. One of ordinary skill in the arts would have been motivated to do so as Deng teaches a synergistic effect of cytarabine and CTL treatment on AML cell apoptosis is due to the downregulation of Bcl-2, and Jilg teaches Venetoclax is effective in treating AML and is a Bcl-2 inhibitor. One of ordinary skill in the arts would have had a reasonable expectation of success that the addition of a known Bcl-2 inhibitor effective in treating AML will also be a synergistic addition.
	It would be further obvious to modify the method above as taught by the U.S. patent, Deng, and Jilg to administer LD-AraC in patients aged over 70 years, as taught by Heiblig. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, administer LD-AraC in patients aged over 70 years as no real significant advantage could be demonstrated in terms of OS intensive chemotherapy and hypomethylating agents, while LD-AraC showed a significant advantage comparatively to BSC in patients aged over 70 years.
	In regards to claims 1-3, as administrations of the two compositions may only be done concomitantly or sequentially, the limitations regarding the sequence of administrations are met.
	In regards to claim 36, as the method of administration of administering a compound represented by the structure of formula (1) and a Bcl-2 inhibitor concurrently is taught by the U.S. patent and prior art as discussed above, the limitation of “wherein the administering results in a reduction in side effects in the subject, wherein the side effects comprise at least one of mucositis, diarrhea, or alopecia, relative to side effects observed in subjects treated with cytarabine and the at least one additional anti-neoplastic agent or a second pharmaceutical composition comprising cytarabine and the at least one additional anti-neoplastic agent” would necessarily follow.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643